DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on 28 April 2022 is acknowledged.  Claims 1-20 have been canceled.  Claim 35 has been amended.  Claims 21-42 are pending.

Applicant’s election without traverse of Group II (claims 35-42) and the ABP species defined by the CDRs set forth in SEQ ID NOS: 71, 66, 64, 54, 40, and 32 in the reply filed on 28 April 2022 is acknowledged.  Because no art has been identified against the elected species, the search has been extended and the Species Election Requirement is withdrawn in full.

Claims 21-34 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 April 2022.

Claims 35-42 are under consideration.

Information Disclosure Statement
The information disclosure statements filed 14 July 2021 and 29 April 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  
Drawings
The Replacement Figures FIG. 5A, FIG. 5B, and FIG. 5C filed 18 December 2019 are acknowledged and have been accepted.  

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites that the isolated antigen binding protein (ABP) specifically binds human TIGIT (hTIGIT; SEQ ID NO: 1).  While the abbreviation for human TIGIT is clear, it is unclear if the ABP is required to bind SEQ ID NO: 1 because it is included in a parenthetical.  For examination purposes the claim will be interpreted to require that the ABP bind the hTIGIT protein as set forth in SEQ ID NO: 1.  If this is consistent with Applicant’s intent, it suggested that the claim be revised accordingly.  Independent claims 36-42 do not resolve this ambiguity and so are included in the rejection.
Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer with an anti-TIGIT antibody that has activity in an in vitro assay that is correlative of in vivo response, does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application..
          Nature of the invention/Breadth of Claims

Applicant discloses 21 anti-TIGIT antibodies.  The claims are very broad in that they encompass multiple “ABPs” comprising anti-TIGIT antibody complementarity determining regions (CDRs).   
State of the Art/Predictability

The Specification at [0078] indicates antigen binding proteins (ABPs) may comprise an antibody or an alternative scaffold.  Although the art at the time the invention was made recognized that antibodies to TIGIT might have therapeutic activity following in vivo administration, the art did not establish that ABPs to TIGIT would have in vivo therapeutic activity.  While a number of alternative scaffolds to immunoglobulin domains were also known in the art (e.g., reviewed in Vazquez-Lombardi et al., Drug Discovery Today 20(10): 1271-83 (2015) (PTO-892)), identification of domains that bound a particular antigen of interest required the same screening steps and challenges as for selecting and incorporating antibody domains to targets of interest.  Further, identification of non-antibody scaffolds that would permit incorporation of CDRs from an antibody and maintain the binding activity of the antibody for the same antigen was not routine or predictable in the art nor was it readily apparent which non-antibody scaffolds would function in vivo to treat a cancer.
Additionally, while post-filing date evidence has shown that several of the antibodies falling within the scope of the instant claims have activity in vivo (e.g., US20200095324 (IDS)), the role of TIGIT in various types of cancer was far from clear at the time of, and even after, the application was filed.  As discussed by Blake in 2016, the skilled artisan recognized that the complexity of the pathway in which TIGIT is involved presented challenges for therapeutic translation in oncology and concludes that the ultimate outcome of fine-tuning the function of TIGIT and CD96 receptors on cancer patient outcomes is wholly unknown.  E.g., Blake et al., Clin Cancer Res. 22(21):5183-88 (2016; IDS).  Even in 2018, the in vivo efficacy of targeting TIGIT with blocking antibodies remained to be established clinically.  E.g., Solomon & Garrido-Laguna, Cancer Immunol Immunother. 67:1659-67 (2018; IDS).  Accordingly, while there was and still is great interest in exploiting TIGIT-targeted therapy for immune modulation in general and cancer treatment in particular, at the time the invention was made, it was highly unpredictable that a antigen binding domain as broadly recited would have the desired activity following in vivo administration.  
Guidance/ Working Examples
The specification describes the production of several antibodies that bind human TIGIT.  The amino acid sequences of the heavy and light chain variable regions of these antibodies are listed in Table 5 on pages 103-109 and the complementarity determining regions (CDRs) are noted.  Binding characteristics are provided in Example 4 and Table 6 as well as Example 6 at Tables 8-12.  Some of the antibodies bound both human and cynomolgus TIGIT, but none of the antibodies bound mouse TIGIT.  The ability of each antibody to block PVR or PVRL2 ligand binding is reported in Example 5 and summarized in Table on pages 111-112.  
An in vitro co-culture assay (see Figure 3) was used in Example 7 to show that the antibodies could stimulate IL-2 production and that most performed better than a commercially available anti-TIGIT antibody.  Table 13.  At least one antibody, “MAB10” could increase cytokine production from sub-optimally stimulated T cells.  Example 9, Tables 16 (TNF) and 17 (IFNg), as well as Figures 6-8.  TcR signaling could be enhanced by MAB10 when used in combination with a PD-1 blocking antibody.  Example 10 and Figure 9.  The in vitro effects of adding MAB10 to CMV infected T cells are reported in Example 11 and Figures 10-14, either used alone or in combination with a blocking anti-PD-1 antibody. 
Examples 8 and 9 report characterization of chimeric forms of the hamster anti-TIGIT antibody 10A7 (renamed SEC1).  The 10A7 antibody had been previously described in US2009/0258013 (IDS).
As noted above, post-filing date evidence provided in US20200095324 (IDS) provides reasonable evidence that antibodies comprising the recited CDRs would be expected to have activity in treating cancer when administered in combination with at least some additional therapeutic agents.  But the claims are directed to methods in which any “antigen binding protein” is administered.  The specification indicates that an “antigen binding protein” can encompass any number of molecular scaffolds in which the recited CDRs are present, not just an antibody VH and VL pair.  However, Applicant provides no evidence that any alternate, none-antibody scaffold could be used to support the recited CDRs and still provide an antigen binding protein that would bind TIGIT, or that would have any in vivo activity.  Accordingly, the instant claims lack enablement in view of the breadth of the binding molecules recited.
Further, the claims also recite “at least one additional therapeutic agents” for which neither the art nor the specification clearly support in vivo activity in treating cancer.  Of particular note for the unpredictability associated with use of the “additional therapeutic agents” as recited are agents that are peptidomimetics (e.g., claim 36).  While certainly examples do exist that have in vivo activity, the claims are not limited to those examples but instead broadly encompass entire classes of molecules for which the skilled artisan would not generally predict in vivo activity. 
For all these reasons, given the breadth of the “antigen binding proteins” recited, and the high level of unpredictability that the various therapeutics recited would mediate a particular effect in vivo, it was highly unpredictable as to the ultimate outcome of in vivo administration of any of the anti-TIGIT “antigen-binding protein” as recited in the claims.  The Specification leaves to the skilled artisan experimentation which is undue and therefore does not provide enablement commensurate in scope with the claimed invention.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19, and 20 of U.S. Patent No. 9,713,641 (IDS) in view of US20160176963 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other. The ‘641 claims anti-TIGIT antibodies comprising the CDRs set forth in SEQ ID NOS: 128-130 (VH) and SEQ ID NOS: 64, 68, and 71 (VL), and pharmaceutical compositions comprising it.  These CDRs are the same as recited in subpart (4) of instant claim 35.  
The claims of the ‘641 do not teach methods of treating comprising the anti-TIGIT antibodies in combination with an additional immunotherapeutic agent. 
But, it would have been obvious to the ordinary artisan prior to the effective filing date that the anti-TIGIT antibodies recited in the ‘641 claims could be combined with any of a variety of additional immunotherapeutic agents to treat cancer in view of the teachings of US20160176963.  That reference teaches that anti-TIGIT antibodies can be used in combination therapy to treat a variety of solid or hematological cancers along with, e.g., an anti-PD-1 antibody, an anti-LAG-3 antibody, an anti-CTLA-4 antibody, an anti-PD-L1 antibody, an anti-GITR antibody, an anti-CD40 antibody, etc. E.g. “claims” 18 and 19, [0044]-[0045], and [0288]-[0290], [0314]-[0358].  Treatment of brain cancers such as glioma and glioblastoma are taught at, e.g., [0290].  Therefore the claims are not patentably distinct. 


Claims 35-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,507,244 (IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims recite species falling within the instantly claimed genus of claims both with respect to the anti-TIGIT antibodies and the combination therapy.  Anti-TIGIT antibodies comprising the CDRs set forth in SEQ ID NOS: 128-130 (VH) and SEQ ID NOS: 64, 68, and 71 (VL) are the same as recited in subpart (4) of instant claim 35.  
The patented claims do not expressly recite treating the cancers recited in claims 40 and 41.  
But, it would have been obvious to the ordinary artisan prior to the effective filing date that the anti-TIGIT antibodies and additional therapeutic agents recited in the ‘244 claims could be used to treat cancer in view of the teachings of US20160176963.  That reference teaches that anti-TIGIT antibodies can be used in combination therapy to treat a variety of solid or hematological cancers along with, e.g., an anti-PD-1 antibody, an anti-LAG-3 antibody, an anti-CTLA-4 antibody, an anti-PD-L1 antibody, an anti-GITR antibody, an anti-CD40 antibody, etc. E.g. “claims” 18 and 19, [0044]-[0045], and [0288]-[0290], [0314]-[0358].  Treatment of brain cancers such as glioma and glioblastoma are taught at, e.g., [0290]. Therefore the claims are not patentably distinct. 


Claims 35-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-36 of copending Application No. 16/498,520 (reference application) in view of US20160176963 (IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The pending, now allowed, claims in the ‘520 recite methods of treating cancer comprising administering anti-TIGIT antibodies in combination with many of the same one or more additional immunotherapeutic agents as issued in the two patents discussed above.  The antibodies of the pending claims comprise VH and VL pairs that are species falling within the genera defined by subparts (1)-(4) of instant claim 35.  Accordingly, for the same reasons as discussed above, the instant claims are not patentably distinct from the copending claims, either directly or in view of the teachings of US20160176963.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643